Citation Nr: 9916325	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


REMAND

The veteran had active duty from February 1954 to February 
1957.


At a personal hearing conducted in May 1999, the veteran 
testified that he was receiving treatment for the service-
connected low back disability at the Hines VA Medical Center. 
To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain copies of all 
pertinent records of treatment the veteran 
has received for the service-connected low 
back disability at the Hines VA Medical 
Center since February 1997.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the disability at issue.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  An opinion 
should be provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


